Order entered October              , 2012




                                                  In The
                                      Court of Rppealss
                             jriftb IBiotritt of Texas; at Matta(
                                          No. 05-12-01383-CR

                                  VARINA G. HARDIN, Appellant

                                                    V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No 4
                                      Collin County, Texas
                             Trial Court Cause No. 004-80250-2012

                                                ORDER
        The Court GRANTS court reporter Claudia Webb's October 23, 2012 request for an

extension of time to file the reporter's record. We ORDER Ms. Webb to file the reporter's

record within THIRTY DAYS of the date of this order.

        The clerk's record is overdue. We also note that none of the boxes is checked on the

copy of the trial court's certification of appellant's right to appeal that was forwarded to this

Court. Accordingly, we ORDER the Collin County Clerk to file the clerk's record within

FIFTEEN DAYS of the date of this order. The clerk's record shall contain a completed copy of

the trial court's certification of appellant's right to appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable David Rippel, Presiding Judge, County Court at Law No. 4; Claudia Webb, official

court reporter, County Court at Law No. 4; the Collin County Clerk; and counsel for all parties.




                                                     DAVID' L. BRIDGES
                                                     JUSTICE